Citation Nr: 1343130	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from October 1982 to February 1983 and from October 1988 to December 1995.  He served in the Southwest Asia Theatre of Operations from December 1990 to May 1991.  The Veteran also had Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the VA RO in Montgomery, Alabama, which, in pertinent part, denied the Veteran's hypertension claim.

This case was previously before the Board in January 2012, at which time the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for hypertension, but that further development was required regarding the underlying service connection claim.  Therefore, the Board remanded the hypertension claim to obtain additional treatment records, and to accord him an examination which addressed the etiology of this disability.  Such an examination was accomplished in January 2012, and appears to be consistent with the Board's remand directives.  However, this case was again remanded by the Board for further development in July 2012.  All requested development, to include issuing a corrective notice letter, obtaining relevant VA treatment records, requesting that the Veteran identify any pertinent private treatment records, and obtaining a VA medical opinion regarding service connection on a secondary basis, was accomplished in compliance with the Board's remand directives.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  However, VA has obtained an additional medical opinion on the matter, as will be discussed below.  The Veteran was notified of this medical opinion and given the opportunity to respond.

The record reflects that additional evidence was submitted to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.
In the May 2013 Written Brief Presentation, the representative noted that VA denied service connection for a digestive problem in December 1999 without considering aspirin and other NSAIDS and medications.  As such, the issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a digestive problem has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hypertension is aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran has contended that his hypertension was caused or aggravated by his military service.  Additionally, in an April 2012 statement, the Veteran's accredited representative raised the issue of secondary service connection.  Specifically, the representative noted that the Veteran was service connected for major depression and posttraumatic stress disorder (PTSD), left hip arthralgia, metatarsalgia, bilateral foot condition, patella tendonitis of the left knee, and left shoulder impingement syndrome.  The representative submitted articles to support the theory that the Veteran's hypertension may have manifested secondary to his service-connected conditions.  The articles, in essence, note that arthritis pain medication may raise blood pressure; and that people with PTSD have an increased risk for a number of medical conditions, to include hypertension.  In the May 2013 Written Brief Presentation, the representative suggested a relationship between the Veteran's hypertension and his taking aspirin as a blood thinner shortly after, if not during, service.  The Veteran also appears to assert that hypertension was aggravated during a period of active duty for training (ACDUTRA) in June 2006. 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The evidence of record, including January 2012 and September 2012 VA examination reports, reflect a diagnosis of hypertension.  The Veteran is service connected for major depression and PTSD, left hip arthralgia, metatarsalgia of the feet, patella tendonitis of the left knee, and left shoulder impingement syndrome.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities, to include medication he takes for these service-connected disabilities.  The record contains conflicting medical opinions regarding this question.  A recent Veterans Health Administration (VHA) medical opinion from T.K.H, M.D. opines that it is at least as likely as not that this Veteran's depression and PTSD are aggravating conditions for this Veteran's hypertension, although the etiologies of hypertension are complex and diverse.  The opinion went on to state that, moreover, it is more likely than not that NSAID use aggravates hypertension with chronic use, though by a small amount.  The clinician cited to medical literature in support of his opinion. 

In contrast, on September 2012 VA examination, the examiner opined it is less likely than not (less than 50 percent probability) for the Veteran's hypertension to be caused by or have been aggravated by his service-connected conditions listed above and/or the mediations taken thereof.  The examiner stated that there is no objective evidence in the claims file, despite the representative's April 4, 2012, argument, that the Veteran's hypertension was aggravated by his service-connected disabilities and/or medications since there is no pathologic or anatomical basis for these conditions and/or the medications to cause or aggravate hypertension.  This examiner also stated that the Veteran has essential hypertension, which is influenced by diet, aging, genetics/family history, and obesity.  

Aggravation of a nonservice-connected disability by a service-connected disability requires that there be an increase in severity of the nonservice-connected disability beyond the normal course of the condition.  The Board finds that both opinions are based on a review of the history and are supported by a rationale.  The Board cannot find a basis upon which to assign one opinion greater weight than the other.  It is also noted that VA treatment records reflect a blood pressure reading of 138/74 in August 2005 and a reading as high as 150/85 on VA examination of September 2012.  As the medical evidence for and against the claim that the Veteran's hypertension increases in severity as a result of his service-connected major depression and PTSD and as a result of the NSAIDs used for his service-connected disabilities is in relative equipoise, any reasonable doubt is resolved in the Veteran's favor and the third Wallin element has also been met.

Because each of the three Wallin elements has been met, service connection hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


